 

 

Case 6:19-bl<-01494-CC.] Doc 1 Filed 03/08/19 Page 1 of 7

 

Fi|| in this information to identify your case:

United States Bankruptcy Court for the:

MlDDLE DlSTR|CT OF FLOR_|D_A

 

Case number (rrknovm) Chapter 11

 

I:l Check ifthis an
amended filing

 

 

 

Officia| Form 201
Voluntary Petition for Non-|ndividuals Fi|ing for Bankruptcy mo

lf more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor‘s name and case number (lf known}.
For more information, a separate document, fnsfructfons for Bankruptcy Forms for Non-|'ndr'viduais, is availab[e.

1. Debtor's name ARR lnvest[n_e__n_ts, lnc.

 

2. All other names debtor
used in the last 3 years

include any assumed
names, trade names and
doing business as names

3. Debtor’s federal
Employerldentification XX-XXXXXXX

 

 

 

 

 

 

Number (E|N)
4. Debtor's address Principa| place of business N|ailing address, if different from principal place of
business
2600 E. .Jackson Street
|*|ur'nberl Streei, City\ Siate & Z|P Code P,O. Bo>c, Number, Street, City, State & Z|P Code
Orange Location of principal assets, if different from principal
` C¢`uh"ty ` place of business

 

Number` Slreet, City, State & 'Z'|P Code

 

 

 

5. Debtor's website(URL) __\_gll\r_v\r.arr_¢learningcenters.com

 

 

 

5- WP° °‘° debtor l corporation {iooluding umilod mobility company (LLC) and Limarod Liobilily Parmorohip (LLP))
ij Ponnorship (exoluding LLP)
[`] Other` Specify:

 

 

Ofi”lcia| Forn‘l 201 Voluntary Petit[on for Non-lndividuals Fi|ing for-Bankruptcy page ‘l

 

 

Case 6:19-bl<-01494-CC.] Doc 1 Filed 03/08/19 Page 2 of 7

DE“°* i_°\B_lmrss_f_s:'_ents._ins-______ ease "“"“’e' (”""°“'") __

Name

7. Describe debtor's business

 

A. Check one.'

L__l Heatth Care Business {as defined in 11 U.S.C. § 101(2?A})
l:l Sirlg!e Asset Real Estate (as defined in 11 U.S.C. § 101(515})
|:l Raiiroad (as defined in 11 U.S.C. § 1`01_{44)}

!:l Stockbroker (as defined in 11 U.S.C, § 101(53A))

l;l Commodity Broi<er (as defined in 11 U.S.C. § 101(6))

l:l C|earing Bank (as defined in 11 U.S.C. § 781(3))

__- None ofthe above

B. Check ali that appiy

l:l Tax-exempt entity (as described in 26 U.S.C. §501)

l:l investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
i.'.i investment advisor (as defined in 15 u_s.c_ §eo_b_-g(o)(ii))

C. NA|CS {North American industry C!assit`ication System) 4-digit code that best describes debtor.
See httg:iiwww.uscourts.gov.-‘four-digit-nationai-association-naics-oodes.

 

8351
B. Under which chapter of the Cnack one:
Bankruptcy Code is the
dobtorniing? m Chapter 7
l:l Chapter§

l chapter 1 1_ check oil root apply

|:l Debtor's aggregate noncontingent liquidated debts (exc|uding debts owed to insiders or afliiiates)
are less than $2,566,050 (amount subject to adjustment on 4)`01,-‘19 and every 3 years after that).

|:] The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). ifthe debtor is a small
business debtorl attach the most recent balance sheet, statement of operations, cash~flow
statement, and federal income tax return or if ali of these documents do not exist, follow the
procedure in 11 U.S.C. § 1116(1_)(5}.

A plan is being filed with this petiticn.

l]|:|

Acoeptances of the plan were solicited prepetition from one or more classes of creditors, in
accordance with 11 U.S.C. § 1126(b).

|:l The debtor is required to tile periodic reports (for example, 1OK and 1001 with the Securities and
Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
attachment to Voiunfary Peti‘i‘i'on for Non~indivrduais Filing for Bankruptcy under Chapter 11
(Ofi"lcial Form 201A) with this form.

` l:l The debtor is a shell company as defined in the Securities Exchange Ac’t ot1934 Rule 12b-2.
1:| Chapter 12

 

9. Were prior bankruptcy
cases filed by or against
the debtor within the last 8
years?

if more than 2 cases, attach a
separate iist.

 

l No.
l:l Yes.

District __ Wheri __ __Case number __ _______ _

District __ iiiihen __ _ Case number _

 

 

 

10. Are any bankruptcy cases
pending or being filed by a
business partner or an
affiliate of the debtor?

Lisi a!| cases. if more than 1.
attach a separate list

|:l No
- Yes.

Debtor See Attachment Reiationship

 

District __ _ When Case number, if known

 

Ochial Form 201

Voluntary Petition for dion-individuals Fiiing for Bankruptcy page 2

 

 

j

Case

Debtor ARR lnvestments, lnc.

Name

11. Why is the case filed in
this distrfcf?

12. Does the debtor own or
have possession of any
real property or personal
property that needs
immediate attention?

6219-bl<-01494-CC.] DOC 1 Filed 03/08/19 Page 3 01 7

Case number liflrncwn)

Check all that appiy'

l Debtor has had its domiciie, principai place of business, or principal assets in this district for 180 days immediately
preceding the date cf this petition or for a longer part of such 180 days than in any other district

l:l A bankruptcy case concerning debtors afliiiate, general partner, or partnership is pending in this district

l No
l:l Yes.

Answer below for each property that needs immediate attention. Attach additional sheets if needed

Why does the property need immediate attention? {Check all that appiy.)
l:l it poses or is alleged to pose a threat of imminent and identinabie hazard to public health cr safety.
What is the hazard?

 

l:l lt needs to be physically secured or protected from the weather.

13 it includes perishable goods or assets that could quid<|y deteriorate cr lose value without attention (for exampie,
livestockl seasonal goods, meatl dairy, produce, or securities~reiated assets or other cptions).

l:l Other
Where is the property?

 

 

Number, Street, City, State & ZlP Code
ls the property insured?
l:l No

l:l Yes_ insurance agency

 

Contact name

 

Phone

 

 

 

 

- Statlstica| and administrative information

13. Debtor's estimation of
available funds

 

Cl'leck orle.'
- Fu nds will be available for distribution to unsecured creditors

l:l Afl,er any administrative expenses are paidl no funds will be available to unsecured creditors

 

 

 

iii 1,000-5,000 Ei 25,001-50.000

 

 

 

 

14. Estimated number of l 149
°"’d't°"§ l;l 50_99 l:l 5001-10.000 iii 50,001-100,000

ij 100_199 l:l 10,001»25.000 iZi rvlore thanloo.ooo
ill 200~999

15- ESfimats-d Assets ill $0 ~ $50,000 l $l`nnn‘npl _ $»lll mllllon ill $500,000_001 - s1 billion
l:l $50,001 - $10(},000 [:`| $10_[}00_{}{)1 _ $50 miiiion U $1,(}00.000.001 - $10 billion
l:l $100.001 - $SOOlOOO i:] $50_000_{}01 _ 3100 miiiion l:l $10,000,000.001 - $50 billion
l:l $500,001 ~ $1 million |:| $100_000_001 _ $500 miiiion l:l l'vloro than $50 billion

16. ESfimaled liabilities l:l $[) - $50`0(]0 - $1_000_001 _ $10 million l:l $500.000,001 -$`l billion
l:l $50,0{}1 ~ $100.000 |:| $10_00{}_0@1 _ $50 miiiion l:l $1,000,000,0(]1 - $10 biliion
iIi $100,001 - $500.000 |;i $50,000`001 _ $lo@ million ill $10.000,000,001 - $50 billion
l:l $500,001 - $1 million |:[ $1{}[}_@00_{)01 _ $500 miiiion l:i Mol'e than $50 billion

 

 

Ofncia| Form 201

Voluntary Petition for dion-individuals Fi|ing for Bankruptcy page 3

 

 

1 :

Case 6:19-bl<-O1494-CC.] DOC 1 Filed 03/08/19 Page 4 of

Debtor

ARR lnvestments, lnc. case number lirinownj

 

Narne

- Request for Relief, Declaration, and Signatures

 

 

 

WARN|NG -- Bankruptcy fraud is a serious crime. iiliaking a false statement in connection with a bankruptcy case can result in fines up to $500.000 or
imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341l 1519, and 3571.

17. Dec|aration and signature
of authorized
representative of debtor

The debtor requests relief in accordance with the chapter of title 11, United States Codel specified in this petition.

l have been authorized to file this petition on behalf of the debtor.

l have examined the information in this petition and have a reasonable belief that the information is trued and correct
l declare under penalty of perjury that the foregoing is true and correct

Executed on lii|arch 8,2019

lle l DD l YYir"r"

X lsi Alejandrino Rodriguez
Signature of authorized representative of debtor

 

Titie _ President

 

Alejandrino Rodriguez _

 

Printed name

 

X lleimmy D. Parrlsh

18. Signature of attorney __
Signature of attorney for debtor

 

.Jimmy D._Parrish 0526401 __

Date iii|arch 8, 2019

 

_ii`li`rvi tool YYYY

 

Printed name

___Baker 8i Hostetler LLP

 

Firn'l name

200 S. Orange Avenue
Suite 2300
Or|ando, FL 32801

 

Number, Street, City, State & ZlP Code

Contact phone _407-649-4000 _ Emaii address jparrish@bakerlaw_.com

 

0526401 Fl__
Bar number and Stete

 

i.

Oflicial Form 201 Vo|untary Petition for Non-lndividuals Fi|ing for Bankruptcy

page 4

'__l

Case 6:19-bl<-01494-CC.] DOC 1 Filed 03/08/19 Page 5 of 7

Debtor ___A__R_R investments’ inc_ _ Case number {lfknown)

Narne

 

Fill in this information to identify your case:

United States Barlkruptcy Court for the:

monte oisTRlcT or Fi_oRl_oA

Case number l'rrlcnownl _____ Chapter ____ _11_

 

l:l Check ifthis an
amended filing

 

 

FORNI 201. VOLUNTARY PET|TION

Pending Bankruptcy Cases Attachment

 

 

 

 

Debtor Arista Academy, lnc. __ _ __ Re'aii°"`-"hip“° Y°"' Ml_l§t_?____

District rllii_i_dd|e District of F|Ql-ida __ __ ___ When _ Case number, if known mi ___
Debtor dana child__caro, lnc. __ _ Relation$hip 10 you _AifM __ ____
District Lii_i_oqlo Distrlot or Florido _ When Case nu'""br-‘r- if known

 

Oflicia| Form 201 Vo|untary Petition for Non~lndividuals Fi|ing for Bankruptcy page 5

 

 

Case 6:19-bl<-01494-CC.] DOC 1 Filed 03/08/19 Page 6 of 7

United States Bankruptcy Court
Middle District of Florida

In re ARR lnvestments, lnc. __ _ Case No.
Debtor($) Chapter 1 1

 

 

VERIFICATION OF CREDITOR MATRIX

l, the Prcsidcnt of` thc corporation named as the debtor in this case, hereby verify that the attached list of creditors is true and correct to

the best of` my knowledge

Date: March B,___2019 ___lsi__Alejandrino Rodrigue_z
Alejandrino Rodriguezr‘President
Signeri'Title

 

Scflware Copg,rright ic) 1996-2018 Best Case, LLC ~ www_bestcase.corn Best Case Banl<luptcy

 

Case 6':19-bl<-01494-CC.] DOC 1 Filed 03/08/19 Page 7 of 7

ARR investments lnc.
2600 E. Jackson Street
Oriandc, FL 32803

Jimmy D. Parrish
Baker & Hostet[er LLP
200 S. Orange Avenue
Suite 2300

Orlando, FL 32801

Aleiandrino Rodriguez
2016 Cotswold Drive
Orianclol FL 32825

Bautista REO U_S_l LLC

cl'o Denise Deli~Powell

Burr & Forman LLP

200 S, Orange Ave., Ste 800
Orlando, FL 32801

Centennlai Bank

2101 West Commerciai B|vd
Suite 5000

Fort Lauderdale, FL 33309

Florida Dept. of Revenue
Bank_ruptcy Unit

PO Box 6668

Tailahassee, FL 32314-6668

internal Revenue Service
850 Trafalgar Court
Suite 200

Maitiand, FL 32751

internal Revenue Service
Centralized lnsoivency Ops
PO Box 7346

Phiiadeiphia, PA 19101

ivli\liG investments il LLC
Department 5320

PO Bo)r 4110

Woburn, ivtA 01888-4110

 

l

lillile investments il LLC
3144 S. Winton Rcad
Rcchester, NY 14623

Orange County Ta)< Coiiector
PO Box 545100
Orlandol FL 32854~5100

Pembroke Finance, LLC

1700 East Los Olas Bivd.
Suite 300

Fort Lauderda|el Fl_ 33301

Rafaei Rcdriguez
1392 Ave Paz Granela
Urb_ Santiago iglesias
San Juan, PR 0021
PUERTO RiCO

